Order entered February 10, 1015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00224-CR
                                      No. 05-14-00225-CR
                                      No. 05-14-00226-CR

                           WILLIAM PAUL HUDSON, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 416th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 416-82440-2011

                                           ORDER
       Appellant William Paul Hudson’s February 10, 2015 motion for waiver of oral argument

in the above-numbered appeals is GRANTED. Additionally, in response to a communication

from the clerk’s office, the Collin County District Attorney’s Office has also represented that it

wishes to waive oral argument. Accordingly, these appeals will be submitted on the briefs.


                                                      /s/   MOLLY FRANCIS
                                                            PRESIDING JUSTICE